DETAILED ACTION
This action is in response to the Amendment dated 30 April 2021. Claims 1 and 7 are amended. Claims 3 and 9 have been canceled. No claim has been added. Claims 1-2, 4-8 and 10-12 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 ends in a comma. It should end in a period.

Claim 7 is objected to because of the following informalities: Claim 7 ends in a comma. It should end in a period.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-8 and 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over KAY et al. (US20130046544A1) in view of KUZMIN (US20120254197A1) and further view of MANSFIELD et al. (US20080259022A1) and further view of HU (US20150355727A1) and further view of LONGE et al. (US20140058725A1).

As to claim 1, KAY teaches a method for ranking candidates in an input method, implemented in a system including an input interface, a memory, and a processor coupled to the input interface and the memory (KAY: Abstract, method for entering text from a user includes a programmed processor that receives inputs from the user and disambiguates the inputs to present word choices corresponding to the text), comprising: receiving, through the input interface, an initial key code string using the input method (KAY: par. 0041, A user interface provided to a user on one or more of the remotely located computing devices will provide a character (or string of characters); for each of characters in the initial key code string, obtaining, by the processor, a weight of each of the characters in the initial key code string and weights of surrounding characters according to distances of each of the characters to the initial key code string (KAY: Figs. 8B-8E, Fig. 9B, par. 0162, “distance function” provides a method of deriving a distance score, which reflects the separation between the location of a particular input feature and the location of a particular key in a virtual keyboard. A “proximity metric” provides a method of deriving a proximity weight. A “proximity weight” reflects the likelihood or probability that a user intended to indicate a particular keystroke by an input feature, based on the separation between the location of the input feature and the location of a particular corresponding key in a virtual keyboard), saving, in the memory, candidate characters in a first level of character nodes of a dictionary as root KAY: Fig. 9A, par. 0175, At block 915, the word submodule may pre-filter the dictionaries using some portion of the input sequence); for each root node, calculating, by the processor, weights of character combinations obtained from a dictionary (KAY: Fig. 9A, par. 0177, the word submodule determines the matching score for the selected word by evaluating a match metric using input sequence, context, word length, and language data), including: for character nodes in an N-th level of the dictionary, reading, by the processor, previous character combinations corresponding to a parent node of a current node and previous weights each corresponding to one of the previous character combinations, N being an integer greater than one (KAY: Fig. 9A, par. 0176, At block 920, the word submodule selects the next word in the subgroup on the basis of language data, context, word length, and/or any other suitable factors); based on the weights of the character combinations, ranking, by the processor, candidates corresponding to the character combinations (KAY: par. 0071, The list of words is then sorted based on that score and returned to the user interface); wherein the types of the character combinations corresponding to the parent node comprise at least one of a character combination carrying no tag (KAY: par. 0195, there may be no penalty or a low penalty assessed for character changes needed after the Lth position in the word), and/or a character combination carrying a key-missing process tag (KAY; par. 0196, the word submodule may assign a zero or low penalty for character additions or deletions involving characters that are reflected by the full input sequence, including both intentional and incidental features), and/or a character combination carrying an extra-input process tag (KAY: par. 0197, the word submodule may assign a zero or low penalty for character additions or deletions caused by repeating characters or repeating keystrokes). 
KAY does not teach and establishing, by the processor, a hierarchical key code string weight list comprising the characters in the initial key code string and the corresponding surrounding characters with the weights thereof, arranged in a hierarchical structure, the hierarchical structure being 
In similar field of endeavor, KUZMIN teaches and establishing, by the processor, a hierarchical key code string weight list comprising the characters in the initial key code string and the corresponding surrounding characters with the weights thereof, arranged in a hierarchical structure (KUZMIN: par. 0023, The method may comprise using the processor to construct an extraction tree based upon an ordered list of a plurality of objects, each object having an object description and associated weighted value), the hierarchical structure being determined based on a character input order of the characters in the initial key code string and the weights (KUZMIN: par. 0023, The plurality of nodes may comprise at least one parent node, and a plurality of ordered child nodes associated therewith and having overlapping node ranges. The method may include using the processor and the input component to traverse the extraction tree, based upon user input from the input component, along an access path from a root node to a terminal node including a selected access object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY method to include the teachings of KUZMIN and establishing, by the processor, a hierarchical key code string weight list comprising the characters in the initial key code string and the corresponding surrounding characters with the weights thereof, arranged in a hierarchical structure, the hierarchical structure being determined based on a character input order of the characters in the initial key code string and the weights. Such a person would have been motivated to make this combination as Access to data objects in large data collections using limited input interfaces may be a problem for a wide range of consumer and industrial applications and devices (KUZMIN: par. 0003).
KAY and KUZMIN do not teach matching, by the processor, a character of the current node with characters in an Nth level of the hierarchical key code string weight list; in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations; and in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node; and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of the 
In similar field of endeavor, MANSFIELD teaches matching, by the processor, a character of the current node with characters in an N-th level of the key code string weight list (MANSFIELD: Fig. 3, par. 0060, The recursive process starts with identifying a grandchild node (regardless of whether the grandchild node corresponds to a complete or partial word) of the input sequence node whose weight is sufficient to meet a predefined criterion for promotion to be a child node of the input sequence node); and in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node (MANSFIELD: Fig. 3, par. 0061, When there are no longer any grandchildren nodes of the input sequence node that meet the predefined criterion for promotion (308—no), the children of the input sequence node are sorted by their weights (318). One or more of the character sequences (which may include partial words, complete words, and/or phrases with two or more words) corresponding to the highest weighted children nodes are presented to the user (320)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY and KUZMIN method to include the teachings of MANSFIELD matching, by the processor, a character of the current node with characters in an N-th level of the hierarchical key code string weight list; in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, and in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node. Such 
KAY, KUZMIN and MANSFIELD do not teach in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations; and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of the character combination to be higher than the weight of an extended character combination of the character combinations.
In similar field of endeavor, HU teaches in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node (HU: par. 0092, obtain a character set corresponding to the swipe input data, the character set comprising characters and correction weighs of the characters corresponding to the swipe input data), adding, by the processor, a weight of the character of the current node to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations (HU: par. 0129, The correction weight of a particular character refers to the degree of closeness of the particular character to the correct character that a user intends to type … the dictionary module 73 seeks in the word database and word usage-frequency database for candidate words based on the character set and characters that have already been typed, predicts candidate words that the user is likely to type, and obtains usage-frequency weights from the word usage-frequency database for the candidate words. The candidate module 72 is connected to the correction module 71 and the dictionary module 73, the candidate module 72 multiplies together the correction weight of the character and the usage-frequency weight of the candidate word to generate a priority weight of the candidate word).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY, KUZMIN and MANSFIELD method to include the teachings of HU wherein in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations. Such a person would have been motivated to make this combination as through these steps, the user's input speed and accuracy are greatly improved (HU: par. 0014).
KAY, KUZMIN, MANSFIELD and HU do not teach and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of the character combination to be higher than the weight of an extended character combination of the character combinations.
In similar field of endeavor, LONGE teaches and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of the character combination to be higher than the weight of an extended character combination of the character combinations (LONGE: fig. 4E, par. 0118, At block 4510, the words selected for the word choice list are sorted in ascending order by word length, so that words whose lengths are equal to the number of keys for the entry string will be presented as the most likely alternatives within the word choice list. At block 4520, each group of words of the same length is sorted in ascending order according the values of match_metric that have been calculated for each word, so that words with lower values of match_metric are presented as the most likely alternatives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY, KUZMIN, MANSFIELD and HU method to include the teachings of LONGE wherein further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of the character combination to be higher than the weight of an extended character combination of the character combinations. Such a person would have been motivated to make this combination the older method is inefficient because the user has to spend time in locating the letter and confirming the letter; the method is inconvenient because it breaks the normal typing flow when inserting clicks between letter selections; and the method is ineffective because the user could easily mistake an adjacent letter for the limited size of the on-screen keyboard. Thus, what is desired is that the text entry input system be intuitive and easy to operate. It is still further desired that the text entry input system can provide auto-correction of input mistakes (LONGE: pars. 0016-0017).

As to claim 2, KAY, KUZMIN, MANSFIELD, HU and LONGE teach the limitations of claim 1. KAY further teaches recording touch-point coordinates of touch points on the input interface in response to an input of the initial key code string (KAY: par.0128, the disambiguation module may wait for and receive from the operating system a finger down notification, a finger move notification, and/or a finger up notification, each of which is accompanied by a set of (x,y,t) or (x,y,t,p) coordinates, where x is the x-position of a user's finger on the display, y is the y-position of the user's finger, t is the time or a clock reference for those inputs, and p is an optional pressure measurement (for a pressure sensitive screen)); for each of the touch-point coordinates, determining a key associated with the touch-point coordinate and keys surrounding the key (KAY: Fig. 8A, par. 0164, The loop begins at block 812, where the character selection submodule determines the location of the key by using the area-key mapping); calculating first distances between the key associated with the touch-point coordinate and the keys surrounding the key (KAY: Fig. 8A, par. 0164, at block 815, the character selection submodule calculates the key's distance score by evaluating the applicable distance function using the location of the key and the location of the input feature); and according to the first distances of the keys, determining a weight of a key value of the key associated with the touch-point coordinate and weights of key values of the keys surrounding the key (KAY: Fig. 8A, par. 0164, the process proceeds to block 824, where the character selection submodule calculate the key's proximity weight by evaluating the applicable proximity metric using the location of the key, the location of the input feature and/or the distance score). KUZMIN further teaches and establishing the hierarchical key code string weight list based on the character input order of characters in the initial key code string (KUZMIN: par. 0023, The method may comprise using the processor to construct an extraction tree based upon an ordered list of a plurality of objects, each object having an object description and associated weighted value). The motivation to combine is the same as that used for claim 1.

As to claim 4 KAY, KUZMIN, MANSFIELD, HU and LONGE teach the limitations of claim 3. KAY further teaches for the character combination carrying no tag, combining the character of the current node with a character combination carrying no tag of the parent node into a character combination corresponding to the character combination carrying no tag of the current node, and updating and saving a weight (KAY: Fig. 9B, par. 0187, the word submodule sets a word's matching score to a default score, which may be a unity value of 1. A loop for each character in the word then begins, as shown at block 974. At block 975, the word submodule retrieves the character set and related proximity weight); matching characters of sub-nodes of the current node with the characters in the N-th level of the key code string weight list; in response to a match, combining the character of the current node with the character combination carrying no tag of the parent node into a character combination corresponding to a character combination of the current node with a key-missing process tag, and updating and saving a weight; and in response to no match, saving no weight (KAY: Fig. 9B, par. 0188, the submodule determines whether the character appears in the retrieved character set, and if it does, it uses the retrieved proximity weight associated with the character. Otherwise, if the character does not appear in the retrieved character set, the submodule may use a default proximity weight (e.g., a low weight) specified by a disambiguation module, terminate the loop 974, or end the process 990 by returning a default matching score (e.g., a score of zero or other default matching score)); matching the character of the current node with characters in a (N+1)-th level of the key code string weight list; in response to a match, combining the character of the current node with the character combination carrying no tag of the parent node into a character combination corresponding to a character combination of the current node with an extra-input process tag, and updating and saving a weight; and in response to no match, saving no weight (KAY: Fig. 9B, par. 0190, the word submodule tests whether there are any more characters to process in the word and whether there are more intentional features in the input sequence. If both conditions are satisfied, the character loop repeats); for a character combination carrying a tag, matching the characters of sub-nodes of the current node with the characters in the N-th level of the hierarchical key code string weight list; in response to a match, combining the character of the current node and a character combination carrying a tag of the parent node into a character combination carrying a tag corresponding to the current node, and updating and saving a weight; and in response to no match, saving no weight (KAY: Fig. 9B, par. 0190, If both conditions are satisfied, the character loop repeats starting at block 975. Otherwise the process proceeds to block 980). The motivation to combine is the same as that used for claim 1.

As to claim 5, KAY, KUZMIN, MANSFIELD, HU and LONGE teach the limitations of claim 1. KAY further teaches in response to determining a character combination carrying a key-missing process tag among the character combinations, adjusting a weight of the character combination carrying the key-missing process tag according to a first preset rule (KAY: par. 196, the penalty assessed may be a function of the proximity weight associated with the missing character); in response to determining a character combination carrying an extra-input process tag among the character combinations, adjusting a weight of the character combination carrying the extra-input process tag according to a second first preset rule (KAY: par. 145, the disambiguation module may adjust its character selection parameters if a user always overshoots or undershoots a character at a corner (or does so in certain cases), if a user wiggles slightly during a tap in an effort to apparently provide extra emphasis or indicate a repeated letter, if the user typically pauses mid-segment in order to indicate an intended keystroke, etc. As another specific example, the disambiguation module may adjust applicable distance function and/or proximity metric parameters); based on at least one of weights of character combinations carrying no tag, adjusted weights of character combinations carrying the key-missing process tag, or adjusted weights of character combinations carrying the extra-input tag, ranking the candidates corresponding to the character combinations (KAY: par. 0081, The disambiguation module resolves the received user input to generate a suggested list of word choices (a “word choice list”) that may be rank-ordered). The motivation to combine is the same as that used for claim 1.


As to claim 6, KAY, KUZMIN, MANSFIELD, HU and LONGE teach the limitations of claim 5. KAY further teaches according to the at least one of the weights of the character combinations carrying no tag, the adjusted weights of the character combinations carrying the key-missing process tag, the adjusted weights of the character combinations carrying the extra-input process tag, and criteria including frequencies of the character combinations, usage frequencies of the character combinations, time periods from a moment the character combinations are lastly used to a current moment, and multi-element relationships between the character combinations and previously inputted words, calculating a comprehensive weight for each of the character combinations (KAY: par. 0143, the disambiguation module may update frequency and recency information related to the selected word and/or may add a user-created word to a user-specific dictionary; par. 0191, In one implementation, the word submodule scales the matching score by the frequency of use. As another example, the word submodule may increase a matching score based on context data, for example, the matching score may be increased if the user has utilized the same word in the same type of data field and/or the same application. As yet another example, if the surrounding sentence context (e.g., previous words entered by the user) suggests that the word is more or less likely, the matching score may be adjusted upward or downward); and based on comprehensive weights of the character combinations, ranking the candidates corresponding to the character combinations (KAY: par. 0081, The disambiguation module resolves the received user input to generate a suggested list of word choices (a “word choice list”) that may be rank-ordered).  The motivation to combine is the same as that used for claim 1.



As to claim 7, KAY, KUZMIN, MANSFIELD, HU and LONGE teach a system. Claim 7 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claims 1.

As to claim 8, KAY, KUZMIN, MANSFIELD, HU and LONGE teach the system as described in claim 7. Moreover, claim 8 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claims 2.

As to claim 10, KAY, KUZMIN, MANSFIELD, HU and LONGE teach the system as described in claim 9. Moreover, claim 10 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claims 4.

As to claim 11, KAY, KUZMIN, MANSFIELD, HU and LONGE teach the system as described in claim 7. Moreover, claim 11 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claims 5.

As to claim 12, KAY, KUZMIN, MANSFIELD, HU and LONGE teach the system as described in claim 11. Moreover, claim 12 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claims 6.



Response to Arguments 
Applicant argues that ["Accordingly, Kay, Kuzmin, Mansfield, and Hu taken alone or in combination do not teach or suggest at least the above quoted element in the amended claim 1, and thus independent claim 1 is allowable. The currently amended claim 7, although different in scope from claim 1, recites elements similar to those of claim 1. As such, for reasons similar to those discussed above in regard to the rejection of claim 1, independent claim 7 is allowable. Dependent claims 2, 4-6 and 8, 10-12 are also allowable at least by virtue of their dependence from claims 1 and 7 respectively" (Page 15)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20130314352A1
2013-07-08
Predictive virtual keyboard
US20150248386A1
2013-09-04
Method, device, and terminal equipment for enabling intelligent association in input method
US20160328377A1
2016-07-18
System and method for inputting text into electronic devices
US8117540B2
2007-11-15
Method and device incorporating improved text input mechanism
US7957955B2
2007-01-05
Method and system for providing word recommendations for text input


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174